Title: From Benjamin Franklin to George Whitefield, [before 2 September 1769]
From: Franklin, Benjamin
To: Whitefield, George


[Before Sept. 2, 1769]
I am under continued apprehensions that we may have bad news from America. The sending soldiers to Boston always appeared to me a dangerous step; they could do no good, they might occasion mischief. When I consider the warm resentment of a people who think themselves injured and oppressed, and the common insolence of the soldiery, who are taught to consider that people as in rebellion, I cannot but fear the consequences of bringing them together. It seems like setting up a smith’s forge in a magazine of gunpowder. I see with you that our affairs are not well managed by our rulers here below; I wish I could believe with you, that they are well attended to by those above; I rather suspect, from certain circumstances, that though the general government of the universe is well administered, our particular little affairs are perhaps below notice, and left to take the chance of human prudence or imprudence, as either may happen to be uppermost. It is, however, an uncomfortable thought, and I leave it.
